Citation Nr: 1505823	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Evaluation of left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare, rated as noncompensable.

3.  Entitlement to an effective date earlier than December 13, 2010, for the award of service connection of left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2013, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings are associated with the electronic claims file.

During the hearing, the Veteran expressed his desire to withdraw from appeal the issue of entitlement to service connection for dermatophytosis.  As such, this claim is withdrawn and not before the Board. See 38 C.F.R. § 20.204 (2014).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In various written statements, the Veteran has expressed that there was clear and unmistakable error in the January 1976 rating decision denying service connection for a left eye disorder.  As this matter is not currently before the Board, it is referred to the Agency of Original Jurisdiction (AOJ) for development.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's left corneal scar and embedded metallic foreign body is productive of glare sensitivity and intermittent eye pain; neither incapacitating episodes nor vision of 20/40 in one eye and 20/50 in the other eye, or worse, has been shown.

2.  The claim for entitlement to service connection for left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare that was granted was an application to reopen received by the RO on December 13, 2010.

2.  In September 1975, the RO denied entitlement to service connection for a left eye disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial, compensable rating for left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare have been met. 38 U.S.C.A. §§ 1155, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.76a, 4.77, 4.84a Diagnostic Code 6009 (2014).

2.  The criteria for an effective date earlier than December 13, 2010, for the award of service connection of are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare and the initial disability evaluation assigned in the July 2012 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for an earlier effective date or increased initial rating.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claim being decided herein.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  

Moreover, the Veteran was provided a VA examination in 2012 to determine the severity of the service-connected left eye disability. 

The Veteran was also afforded a Board hearing in January 2014. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, though the Veteran indicated that he only wished to discuss the matter of entitlement to service connection for sleep apnea. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.




II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's service-connected left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare is rated as noncompensable under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6009 for unhealed eye injury.

This Diagnostic Code provides that the disability is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.

A 10 percent rating is assigned when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, while a 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 week, but less than 4 weeks, during the past 12 months. 38 C.F.R. § 4.79.

With respect to loss of visual impairment, a 10 percent rating is assigned for vision in one eye of 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye. A 20 percent rating is assigned for vision of 20/70 in one eye and 20/50 in the other eye; or, 20/100 in one eye and 20/50 in the other eye; or, 20/200 in one eye and 20/40 in the other eye; or, vision of 15/200 in one eye and 20/40 in the other eye.

On VA treatment in January 2010, the Veteran reported that his computer vision was blurry through his current bifocals, but he noticed no change in vision at distance and near.  He took off his glasses to try to use the computer, but still had difficulties.  He denied a past history of flashes, diplopia or surgery, but did endorse floaters, injury, and a family history of glaucoma.  Corrected distance vision was 20/20- bilaterally and near vision was 20/20 bilaterally. Pupils were equal, round, and reactive to light and accommodation.  There were bilateral concretions and the cornea and iris were clear. An impression of non-visually significant cataracts, bilateral astigmatism and presbyopia, right myopia, and left hyperopia was indicated.  

A July 2011 VA optometry outpatient note reflects that the Veteran complained of longstanding pain behind the left eye, which occurred most frequently after reading.  Objectively, corrected distance vision was 20/20- bilaterally and near vision was 20/20 bilaterally.  Pupils were equal, round, and reactive to light and accommodation.  There was mild anterior blepharitis bilaterally and concretions.  There was a scar of the cornea on the left.  The Veteran's ocular health was noted to be unremarkable and bilateral presbyopia and refractive error were indicated.  He was ordered bifocals.

On VA examination in January 2012, the examiner noted that the Veteran's service treatment records reflected that he had a small piece of metal with a large centrally located corneal abrasion in the left eye.  The metal foreign body was removed and the left eye was patched.  The Veteran described current symptoms of feeling a "gravelly" sensation in the eye when he woke up, occurring intermittently.  He also noted that his eyes watered when going outside in the cold.  He also experienced occasional pain behind the left eye and a glare when driving at night.

Visual acuity examination revealed uncorrected distance vision of 20/100 bilaterally.  Uncorrected near vision was 20/100 in the right eye and 20/400 in the left eye.  Corrected distance and near vision were 20/40 or better bilaterally.

Pupils were round and reactive to light with no afferent defect present.  The Veteran did not have a corneal irregularly that resulted in severe irregular astigmatism.  He did not have diplopia.  Examination of the lids, lashes, conjunctiva, sclera, anterior chamber, iris, and lens was normal bilaterally.   With respect to the cornea, there was a corneal scar with slight embedded small metallic foreign bodes of the edge of the pupillary space.  An internal eye examination (fundus) was also normal.  The examiner indicated that the Veteran did not have a visual field defect.

The examiner indicated that the disability did not cause any incapacitating episodes (a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) during the past 12 months.

The examiner diagnosed a corneal opacity of the left eye and corneal foreign body of the left eye.  The examiner indicated that the Veteran's corneal scar could cause glare at night.  He noted that it did not impact the Veteran's ability to work.  

On his VA-Form 9, Appeal to the Board, dated in September 2012, the Veteran reported that he experienced intermittent eye pain and glare while driving at night.  He indicated that he experienced incapacitating episodes where he had to take medication and rest.

A December 2012 VA optometry note indicates that he Veteran complained of left eye pain with headaches behind the eye.  He experienced headaches 3-4 times per week.  He had bilateral flashes on an intermittent basis and longstanding floaters.  He also experienced glare, mainly when driving at night.  Corrected distance vision was 20/25 bilaterally while near vision was 20/20-.  Pupils were equal, round, and reactive without afferent defect.  Extraocular muscle motility was full, equal, smooth, and accurate.  Confrontations fields were full to finger counting bilaterally.  The lids and lashes were normal, conjunctivae were white and quiet, the cornea were clear, irises were normal and flat without neovascularization, anterior chambers were deep and quiet, and angles were open.  An assessment of posterior vitreous detachment and presbyopia bilaterally was indicated.  

A February 2013 VA treatment report notes the Veteran's complaint of light sensitivity/glare in day-driving conditions.

In a written statement dated in April 2013, the Veteran's coworker wrote that he had witnessed the Veteran's difficulties with his vision, including blurred vision, headaches, and vestibular problems.  He noted that he wore sun glasses to provide relief from glare.  

During the Veteran's August 2013 DRO hearing, he testified that he experienced watering of the eye, blurred vision, and a sensation as if he had gravel in his eyes for approximately 15 minutes to an hour every day.  He expressed that the biggest issue he had was with glare and described a sparkler-effect from the metal fragments in his eye when he drove or when he was in the sun.  He noted that he had to use 3 different pairs of glasses to get through his day, to include sunglasses while at work because of the glare of the computer screen.  He also reported that the condition caused headaches approximately 3 times per week.  He noted that he missed 8 to 9 days of work during the past year due to his eye condition, though he clarified that most of the time this was due to headache.  He also noted that his equilibrium was affected.  

On VA treatment in January 2014, the Veteran presented with complaints of continued photophobia and increased glare.  He noted that he had metal floating in his eye that caused his vision to flicker.  He also reported symptoms of dryness and increased tearing.  An ocular history of flashes/floaters/diplopia, loss of vision, and headaches was negative, while there a positive history of corneal abrasion of the left eye.  Corrected distance vision was 20/20-1.  Pupils were equal, round, reactive without afferent defect.  Extraocular muscle motility was full, equal, smooth, and accurint.  Confrontation fields were full to finger counting bilaterally.  An impression of dry eye syndrome, incipient cataracts-not visually significant, corneal scar-longstanding and stable, and refractive error with presbyopia was indicated.  He was instructed on the use of artificial tears and warm compressed and lid scrubs.  

A February 2014 VA treatment report notes that the Veteran was issued anti-glare screens to help with eye strain.

As noted above, the Veteran's disability is rated on the basis of impairment of visual acuity.  A compensable rating is warranted where visual acuity is 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye.  However, given that treatment records document corrected vision of 20/40 or greater in both eyes, a higher rating is not warranted on this basis.

The Board has also considered whether a higher rating is warranted on the basis of incapacitating episodes.  The rating criteria provide that an incapacitating episode is defined in the rating criteria as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See 38 C.F.R. § 4.79.  While the Veteran has reported that he has experienced incapacitating episodes, neither the lay or medical evidence suggests that there has been physician prescribed bed rest or treatment by a healthcare provider.  The January 2012 VA examiner specifically indicated that the Veteran had not experienced incapacitating episodes during the previous 12-month period.  Accordingly, the Board finds that a compensable rating is not warranted on the basis of incapacitating episodes.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare, is not shown to involve any other factor that would warrant higher evaluation of the disability under any other provisions of the rating schedule.  The Board has specifically considered Diagnostic Code 6036, which provides a minimum rating of 10 percent for pain, photophobia, and flare sensitivity, but such evaluation is only warranted status post corneal transplant.  See 38 C.F.R. § 4.79, Diagnostic Code 6036.

The Board has also considered the Veteran's statements and hearing testimony, as well as those statements of his coworker, regarding the severity of his eye symptoms. Certainly, as lay persons, they are competent to attest to physical symptoms that he experiences, such as persistent eye pain and reduced vision. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that a compensable rating is warranted at this time. The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment. We find the medical evidence to be far more probative of the degree of impairment noted in the lay statements. 

Moreover, to the extent that the Veteran described pain and incapacitation from headaches related to the service-connected left corneal scar, the Veteran has been granted service-connection for this disability and awarded a separate 30 percent rating for migraine headaches.  Thus, these symptoms are already contemplated in the rating assigned for his service-connected migraine headaches. See 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  In addition, while the Veteran reports vestibular complaints, service connection for vertigo has been denied in a separate rating decision and is not currently before the Board.

The Board notes that the Veteran has requested an extraschedular rating, and such matter has also been addressed by the RO. Extraschedular consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability-to include eye pain, glare, vision problems and photosensitivity-is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disability has impacted his ability to work and perform certain duties at work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted. 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a compensable rating is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than December 13, 2010 for the grant of service connection for left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare.  In essence, he contends that he is entitled to an effective date in 1975, when he originally filed a claim for service connection for a left eye disability.

By way of history, the Veteran submitted a claim for service connection for a left eye disability caused by a retained piece of metal in the eye in September 1975.  The RO denied the claim for a left eye condition in a January 1976 rating decision.  The RO noted that, while service treatment records documented removal of a small piece of metal in the left eye, the November 1975 examination did not reveal any residuals of an abrasion of the left eye.  The Veteran was informed of that decision and of his appellate rights in a January 1975 letter.  However, he did not appeal this rating decision.  Moreover, the Board notes that the Veteran did not submit any evidence within one year of the issuance of that decision. 38 C.F.R. § 3.156(b).  Therefore, the September 1975 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran filed a claim for service connection for a left eye disability in December 2010.  While the RO initially denied reopening the claim in a September 2011 rating decision, following the Veteran's notice of disagreement with the decision, the RO granted service connection in a July 2012 rating decision.  An effective date of December 13, 2010 -the date of the claim to reopen-was assigned.

On review, the Board does not find correspondence or other evidence following the January 1976 final rating decision and prior to December 2010 that could be reasonably construed as a claim to reopen service connection for a left eye disorder.  Thus, the date of the reopened claim is December 13, 2010.

On review, the Veteran is really trying to attack the finality of a prior rating decision.  To the extent he is raising a "freestanding" claim for an earlier effective date, such a claim must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board further notes that absent a showing of CUE in the prior final decision, he cannot receive disability payments for a time frame earlier than the date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).   The matter of CUE in the January 1976 rating decision is not currently before the Board.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    


ORDER

Entitlement to a compensable rating for left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare is denied.

Entitlement to an effective date earlier than December 13, 2010, for the award of service connection of left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare is denied.


REMAND

After review of the claims file, the Board finds that additional development on the claim for service connection for sleep apnea is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

The Veteran contends that this disability first manifest in service. While private treatment records do not reflect diagnosis of sleep apnea until many years after service, he reported that he had symptoms of snoring and disordered breathing in his sleep in service, which progressively worsened after service and caused him to seek treatment. The Veteran also submitted lay statements from his spouse, who indicated that she observed that the Veteran snored and stopped breathing during his sleep shortly after his discharge from service.

In addition, the Veteran contends that his sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD), in that his physicians have told him that the medications used to treat his PTSD aggravate his sleep apnea.  The Board observes that an October 2013 VA treatment report reflects that the Veteran's psychiatric medication was impacting his sleepiness.  Moreover, a June 2011 VA sleep study report notes that the examiner suspected that mental health issues were at the root of the Veteran's sleep symptoms, including abrupt awakenings and difficulty falling back asleep.

Given that the record reflects diagnosis of sleep apnea that may have had its onset in service be caused or aggravated by the Veteran's service-connected PTSD, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran reported in December 2014 that he was to undergo additional sleep study at the Boston VA Medical Center (VAMC), but had yet to be scheduled.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding records of VA treatment records, to include any recent sleep studies, should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the Boston and Providence VAMCs all outstanding, pertinent records of evaluation and/or treatment since June 2014, to include any recent sleep studies. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for sleep apnea, to include as secondary to service-connected disability. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.
 
3. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed sleep apnea. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea disability 1) was incurred in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include PTSD and any medication used to treat PTSD. In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in service, as well as the various lay statements of record discussing his sleep problems shortly after service, and treatment records discussing a relationship between the Veteran's PTSD/PTSD medications and sleep. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

4.  The AOJ should undertake any additional development deemed warranted.
 
5. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


